DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
         
Claims 1-2, 4-10, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Niegowski (US 20200078639 A1) in view of Hixenbaugh (US 20200155899 A1). 
         
         
Regarding claim 1, Niegowski teaches A golf club fitting system for integrating golf club and golf ball characteristics captured during a golf swing (See Abstract and [0015+]), the golf club fitting system comprising: an optical launch monitor positioned face-on to a golf ball to be struck by a golf club during a golf club fitting process and configured to capture optical golf club characteristics and optical golf ball characteristics during the golf swing (See [0041+] which speaks of the face on position of the sensor(s)) which are used for ball flight information and golf club data during a swing.  These sensor(s) can be optical per [0041+]); a motion sensor configured to capture motion-based golf club characteristics during the golf swing ([0041+] also teaches motion sensors); and a host computer communicatively coupled to the optical launch monitor and the motion sensor, the host computer configured to: receive the motion-based golf club characteristics from the motion sensor; receive the optical golf club characteristics and the optical golf ball characteristics from the optical launch monitor (See [0038+] which teaches the host computer or processor arranged as claimed); .
Hixenbaugh does teach select a subset of characteristics from the optical golf club characteristics, the optical golf ball characteristics, and the motion-based golf club characteristics; and combine the subset characteristics into an integrated set of golf club and golf ball characteristics.   See Fig. 2 shows the dynamic inputs that include the swing data and golf ball data that are a subset of the dynamic inputs.  These are selected and combined/analyzed in the machine learning module (222) to develop the predicted club and ball properties (224).
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Niegowski with Hixenbaugh to collect and analyze subsets of data to provide recommendations to a user (See [0030+]).
         
Regarding claim 2, Hixenbaugh teaches wherein the host computer is configured to select the subset of characteristics based on an accuracy metric for each of the optical golf club characteristics, each of the optical golf ball characteristics, and each of the motion-based golf club characteristics.   See [0030+].  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Niegowski with Hixenbaugh to collect and analyze subsets of data to provide recommendations to a user (See [0030+]).
                 
Regarding claim 4, Hixenbaugh teaches wherein the host computer is configured to provide the integrated golf club and golf ball characteristics for display to a user.   See Abstract; [0021+]. 
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Niegowski with Hixenbaugh to collect and analyze subsets of data to provide recommendations to a user (See [0030+]).
         
Regarding claim 5, Hixenbaugh teaches further comprising: a radar launch monitor configured to capture radar golf club characteristics and radar golf ball characteristics during the golf swing.   See Abstract; [0018+]. 
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Niegowski with Hixenbaugh to collect and analyze subsets of data to provide recommendations to a user (See [0030+]).
         
Regarding claim 6, Hixenbaugh teaches wherein the host computer is configured to select the subset of characteristics based on an accuracy metric for each of the optical golf club characteristics, each of the optical golf ball characteristics, each of the radar golf club characteristics, each of the radar golf ball characteristics, and each of the motion-based golf club characteristics.   See [0030+].  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Niegowski with Hixenbaugh to collect and analyze subsets of data to provide recommendations to a user (See [0030+]).
         
Regarding claim 7, Hixenbaugh teaches wherein the host computer is configured to provide, based on the integrated golf club and golf ball characteristics, a recommendation for display to a user.   See Fig. 2 shows the integrated golf club and ball characteristics.  Nieowski [0045+] teaches the recommendation wherein the output of Figure 2 may be used as the recommendation(s). .
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Niegowski with Hixenbaugh to collect and analyze subsets of data to provide recommendations to a user (See [0030+]).
         
Regarding claim 8, Niegowski teaches  wherein the recommendation is a golf club fitting recommendation.   See [0045+].  
         
Regarding claim 9, Niegowski teaches wherein the recommendation is a golf swing technique recommendation.   See [0045+].  
         
Regarding claim 10, Niegowski teaches further comprising: a camera configured to capture imagery during the golf swing, wherein the host computer is configured to provide the imagery for display to a user.   See [0041+] teaches the camera, [0045+] the video output displayed.
Hixenbaugh does teach  wherein the host computer is configured to provide the integrated golf club and golf ball characteristics and imagery for display to a user. See Fig. 2 teaches the integration of the golf club and ball characteristics for display to a user. 
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Niegowski with Hixenbaugh to collect and analyze subsets of data to provide recommendations to a user (See [0030+]).
         
Regarding claim 21, Niegowski teaches wherein the fitting system is a standalone system configured to provide users with fitting recommendations without a club fitter.   See [0015+] teaches the fitting recommendation with no mention of a physical person as a fitter.
         
Regarding claim 22, Niegowski teaches wherein the fitting system is a standalone system configured to provide unattended users with club specifications.   See [0015+] teaches the fitting recommendation with no mention of a physical person as a fitter.
         
Regarding claim 23, Niegowski teaches wherein the fitting system is a standalone system configured to suggest club specifications to users.   See [0015+] teaches the fitting recommendation with no mention of a physical person as a fitter.
         
Regarding claim 24, Niegowski teaches wherein the fitting system is a standalone system provided for users to obtain fitting recommendations without a club fitter.   See [0015+] teaches the fitting recommendation with no mention of a physical person as a fitter.
         
Regarding claim 25, Niegowski teaches wherein the fitting system is an indoor fitting system and the optical launch monitor and motion sensor are within an enclosed room and configured to capture characteristics captured during a golf swing within the room. See [0102+] teaches the device use indoors.  The limitations of claim 25 are directed towards the use of the apparatus wherein the apparatus(es) of Niegowski may be used indoor as claimed if desired by the user.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niegowski (US 20200078639 A1) in view of Hixenbaugh (US 20200155899 A1) and Pedenko (US 9211439 B1).

Regarding claim 3, Pedenko teaches wherein the host computer is configured to combine the subset characteristics by applying a correction coefficient to one or more of the optical golf club characteristics, the optical golf ball characteristics, and the motion-based golf club characteristics.   See 1:15+ more specifically 1:24+ which speaks of the correction and the combining of data and the utilization of multiple sensors to obtain the data which is combined.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Niegowski with Pedenko to provide error correction means in data obtained through sensors observing a golf swing (See 1:15+).
Response to Arguments
	The arguments filed 4/20/2022 are seen to be moot in view of the new grounds of rejection asserted above necessitated by the applicant’s amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711